DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/552,944, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional application '944 does not provide support in the Specification and the Drawings, for the claimed limitations, 
“each ridge of the first plurality of ridges defines an axial length that is greater than a radial width” of claim 6, and 
“each ridge of the first plurality of ridges defines a ridge thickness that is less than the axial length.” of claim 7, 
“each ridge of the second plurality of ridges defines an axial length that is greater than a radial width” of claim 8
Therefore, the effective filing date of claims 6-8 is taken as that of parent Application 13/659,737, which is October 24, 2012.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POWERED TREE CONSTRUCTION WITH ROTATION LIMITING
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10985513. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-15 of the ‘513 patent anticipate Claims 1-17, 19 of the Instant Application.


Instant Application 17403262
Patent US 10985513
1. An artificial tree, comprising: 
a first tree portion, including: 
a first trunk portion; 




a first plurality of wires; 

a first electrical connector positioned at least partially within the first trunk portion and defining a first central axis, including: 

a first connector body, including a first cylindrical lower portion, a first cylindrical upper portion,
 and a first plurality of ridges,


 
the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges, and 

two electrical contacts, the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires inside the first trunk portion; 
a first plurality of branches connected to the first trunk portion; and 
a first light string distributed on the first plurality of branches and in electrical connection with the first plurality of wires; and a second tree portion, including: 

a second trunk portion; 






a second plurality of wires; 


a second electrical connector positioned at least partially within the second trunk portion and defining a second central axis, including: a second connector body, including a second cylindrical portion, and a second plurality of ridges, and


 two electrical contacts, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires inside the second trunk portion; 
a second plurality of branches connected to the second trunk portion; and,
 a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires; 

wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion.
1. An artificial tree, comprising:
a first tree portion, including:
a first trunk portion;
a sleeve attached around an outer surface of a section of the first trunk portion, the outside surface of the sleeve having a ribbed gripping structure;
a first plurality of wires, each of the plurality of wires comprising an insulated conductor;
a first electrical connector positioned at least partially within the first trunk portion and defining a first central axis, including:
a first connector body, including a first cylindrical lower portion, a first cylindrical upper portion, 

and a first plurality of ridges extending axially on, and projecting radially outward from, an outer surface of the first cylindrical upper portion, 
the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges, and
two electrical contacts, the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires inside the first trunk portion;

a first plurality of branches connected to the first trunk portion; and
a first light string distributed on the first plurality of branches and in electrical connection with the first plurality of wires; and
a second tree portion, including:

a second trunk portion having a first end with a first diameter, a second end with a second diameter, and an angled transition portion between the first and second ends, wherein the first diameter is less than the second diameter;

a second plurality of wires, each of the plurality of wires comprising an insulated conductor;
a second electrical connector positioned at least partially within the second trunk portion and defining a second central axis, including:
a second connector body, including a second cylindrical portion, and a second plurality of ridges extending axially on, and projecting radially inward from an inside surface of the second cylindrical portion, and
two electrical contacts, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires inside the second trunk portion;
a second plurality of branches connected to the second trunk portion; and
a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires;
wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion, and
wherein a portion of the sleeve is configured to contact the angled transition region with the first tree portion is mated with the second tree portion.
2. The artificial tree of Claim 1, wherein the first plurality of ridges are distributed equidistantly about an outer surface of the first connector body.

2. The artificial tree of claim 1, wherein the first plurality of ridges are distributed equidistantly about the outer surface of the first connector body.
3. The artificial tree of Claim 1, wherein the second cylindrical portion defines an outer diameter that is greater than an outer diameter of the first cylindrical upper portion.  
3. The artificial tree of claim 1, wherein the second cylindrical portion defines an outer diameter that is greater than an outer diameter of the first cylindrical upper portion.
4. The artificial tree of Claim 3, wherein the first cylindrical lower portion defines a ledge extending circumferentially about a top portion of the first cylindrical lower portion.  
4. The artificial tree of claim 3, wherein the first cylindrical lower portion defines a ledge extending circumferentially about a top portion of the first cylindrical lower portion.
5. The artificial tree of Claim 4, wherein the ledge defines a connection point of the first lower cylindrical portion and the first upper cylindrical portion.  
5. The artificial tree of claim 4, wherein the ledge defines a connection point of the first lower cylindrical portion and the first upper cylindrical portion.
6. The artificial tree of Claim 5, wherein each ridge of the first plurality of ridges defines an axial length that is greater than a radial width.  
6. The artificial tree of claim 5, wherein each ridge of the first plurality of ridges defines an axial length that is greater than a radial width.
7. The artificial tree of Claim 6, wherein each ridge of the first plurality of ridges defines a ridge thickness that is less than the axial length.
7. The artificial tree of claim 6, wherein each ridge of the first plurality of ridges defines a ridge thickness that is less than the axial length.
8. The artificial tree of Claim 1, wherein each ridge of the second plurality of ridges defines an axial length that is greater than a radial width.
8. The artificial tree of claim 1, wherein each ridge of the second plurality of ridges defines an axial length that is greater than a radial width.
  9. The artificial tree of Claim 1, wherein rotational movement of the first electrical connector relative to the second electrical connector is limited by contact of the first plurality of ridges with the second plurality of ridges.  
9. The artificial tree of claim 1, wherein rotational movement of the first electrical connector relative to the second electrical connector is limited by contact of the first plurality of ridges with the second plurality of ridges.
    10. The artificial tree of Claim 1, wherein one of the two electrical contacts of the first electrical connector is aligned along the first central axis and one of the two electrical contacts of the second electrical connector is aligned along the second central axis.  
10. The artificial tree of claim 1, wherein one of the two electrical contacts of the first electrical connector is aligned along the first central axis and one of the two electrical contacts of the second electrical connector is aligned along the second central axis.
11. The artificial tree of Claim 10, wherein the other of the two electrical contacts of the first electrical connector comprises a cylindrical contact.  
11. The artificial tree of claim 10, wherein the other of the two electrical contacts of the first electrical connector comprises a cylindrical contact.
12. The artificial tree of Claim 1, wherein the second connector body includes a cylindrical wall defining a second connector body cavity with an open end.  
12. The artificial tree of claim 1, wherein the second connector body includes a cylindrical wall defining a second connector body cavity with an open end.
13. The artificial tree of Claim 12, wherein a portion of each of the two electrical contacts of the second connector body is located within the second connector body cavity, but no portion of either of the two electrical contacts of the second connector projects outside the second connector body cavity in a direction toward the open end.
13. The artificial tree of claim 12, wherein a portion of each of the two electrical contacts of the second connector is located within the second connector body cavity, but no portion of either of the two electrical contacts of the second connector projects outside the second connector body cavity in a direction toward the open end.

14. The artificial tree of Claim 12, wherein the second connector body is configured to receive the first upper cylindrical portion of the first connector body and the first plurality of ridges.  
14. The artificial tree of claim 12, wherein the second connector body is configured to receive the first upper cylindrical portion of the first connector body and the first plurality of ridges.
15. The artificial tree of Claim 1, wherein the two electrical contacts of the second electrical connector are concentric about the second central axis.  
15. The artificial tree of claim 1, wherein the two electrical contacts of the second electrical connector are concentric about the second central axis.


Instant Application 17403262
Patent US 10985513
16. An artificial tree, comprising:
 a first tree portion, including: 
a first trunk segment; a first plurality of wires; a sleeve attached around an outer surface of a portion of the first trunk segment;




 a first electrical connector, including: a first connector body, including a first cylindrical lower portion, a first cylindrical upper portion, and 



a first plurality of ridges, the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges, and 




two electrical contacts, the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires; 

a first plurality of branches connected to the first trunk segment
; a first light string distributed on the first plurality of branches and in electrical connection with the first plurality of wires; and 

a second tree portion, including: 

a second trunk segment; 






a second plurality of wires; 


a second electrical connector positioned at least partially within the second trunk segment, including: 
a second connector body, including a second cylindrical portion, and 
a second plurality of ridges, and 


two electrical contacts disposed within the second cylindrical portion, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires; 

a second plurality of branches connected to the second trunk segment; and 
a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires, wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, 
such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion.
1. An artificial tree, comprising:
a first tree portion, including:
a first trunk portion;
a sleeve attached around an outer surface of a section of the first trunk portion, the outside surface of the sleeve having a ribbed gripping structure;
a first plurality of wires, each of the plurality of wires comprising an insulated conductor;
a first electrical connector positioned at least partially within the first trunk portion and defining a first central axis, including:
a first connector body, including a first cylindrical lower portion, a first cylindrical upper portion, 

and a first plurality of ridges extending axially on, and projecting radially outward from, an outer surface of the first cylindrical upper portion, 
the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges, and
two electrical contacts, the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires inside the first trunk portion;

a first plurality of branches connected to the first trunk portion; and
a first light string distributed on the first plurality of branches and in electrical connection with the first plurality of wires; and

a second tree portion, including:

a second trunk portion having a first end with a first diameter, a second end with a second diameter, and an angled transition portion between the first and second ends, wherein the first diameter is less than the second diameter;

a second plurality of wires, each of the plurality of wires comprising an insulated conductor;
a second electrical connector positioned at least partially within the second trunk portion and defining a second central axis, including:
a second connector body, including a second cylindrical portion, and a second plurality of ridges extending axially on, and projecting radially inward from an inside surface of the second cylindrical portion, and
two electrical contacts, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires inside the second trunk portion;
a second plurality of branches connected to the second trunk portion; and
a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires;
wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, 
such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion, and
wherein a portion of the sleeve is configured to contact the angled transition region with the first tree portion is mated with the second tree portion.
17. The artificial tree of Claim 16, wherein the first plurality of ridges are distributed equidistantly about the outer surface of the first cylindrical lower portion.

2. The artificial tree of claim 1, wherein the first plurality of ridges are distributed equidistantly about the outer surface of the first connector body.


19. The artificial tree of Claim 16, wherein at least one of the two electrical contacts of the first electrical connector comprises a cylindrical contact.

11. The artificial tree of claim 10, wherein the other of the two electrical contacts of the first electrical connector comprises a cylindrical contact.



Claims 1, 2, 10, 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 12-13 of U.S. Patent No. 11095078. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 8-10, 12-13 of the ‘078 patent anticipate Claims 1, 2, 10, 16-19 of the Instant Application.

Instant Application 17403262
Patent US 11095078 
1. An artificial tree, comprising: 
a first tree portion, including: 
a first trunk portion; 
a first plurality of wires; 



a first electrical connector positioned at least partially within the first trunk portion and defining a first central axis, including: 
a first connector body, including a first cylindrical lower portion, a first cylindrical upper portion,
 and a first plurality of ridges,
 the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges, and 


two electrical contacts, the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires inside the first trunk portion; 
a first plurality of branches connected to the first trunk portion; and 
a first light string distributed on the first plurality of branches and in electrical connection with the first plurality of wires; and a second tree portion, including: 

a second trunk portion; 




a second plurality of wires; 

a second electrical connector positioned at least partially within the second trunk portion and defining a second central axis, including: a second connector body, including a second cylindrical portion, and a second plurality of ridges, and


 two electrical contacts, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires inside the second trunk portion; 
a second plurality of branches connected to the second trunk portion; and,
 a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires; 

wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion.
8. An artificial tree, comprising:
a first tree portion, including:
a first trunk segment;
a first plurality of wires, each of the plurality of wires comprising an insulated conductor;
a sleeve attached around an outer surface of a portion of the first trunk segment;
a first electrical connector, including:
a first connector body, including a first cylindrical lower portion, a first cylindrical upper portion, and 


a first plurality of ridges extending axially outward from an outer surface of the first cylindrical lower portion, the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges, and
two electrical contacts, the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires;
a first plurality of branches connected to the first trunk segment;
a first light string distributed on the first plurality of branches and in electrical connection with the first plurality of wires; and

a second tree portion, including:
a second trunk segment having a first end with a first diameter, a second end with a second diameter, and an angled transition portion between the first and second ends, wherein the first diameter is less than the second diameter;
a second plurality of wires, each of the plurality of wires comprising an insulated conductor;
a second electrical connector positioned at least partially within the second trunk segment, including:
a second connector body, including a second cylindrical portion, and a second plurality of ridges extending axially on a surface of the second cylindrical portion, and
two electrical contacts disposed within the second cylindrical portion, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires;
a second plurality of branches connected to the second trunk segment; and
a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires,
wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion, and
wherein a portion of the sleeve is configured to contact the angled transition region with the first tree portion is mated with the second tree portion.
2. The artificial tree of Claim 1, wherein the first plurality of ridges are distributed equidistantly about an outer surface of the first connector body.  

9. The artificial tree of claim 8, wherein the first plurality of ridges are distributed equidistantly about the outer surface of the first cylindrical lower portion.
10. The artificial tree of Claim 1, wherein one of the two electrical contacts of the first electrical connector is aligned along the first central axis and one of the two electrical contacts of the second electrical connector is aligned along the second central axis.  
12. The artificial tree of claim 8, wherein one of the two electrical contacts of the first electrical connector is aligned along the first connector's longitudinal axis and one of the two electrical contacts of the second electrical connector is also aligned along the second connector's longitudinal axis.
16. An artificial tree, comprising:
 a first tree portion, including: 
a first trunk segment; a first plurality of wires; a sleeve attached around an outer surface of a portion of the first trunk segment;




 a first electrical connector, including: a first connector body, including a first cylindrical lower portion, a first cylindrical upper portion, and 



a first plurality of ridges, the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges, and 




two electrical contacts, the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires; 

a first plurality of branches connected to the first trunk segment
; a first light string distributed on the first plurality of branches and in electrical connection with the first plurality of wires; and 

a second tree portion, including: 

a second trunk segment; 






a second plurality of wires; 


a second electrical connector positioned at least partially within the second trunk segment, including: 
a second connector body, including a second cylindrical portion, and 
a second plurality of ridges, and 


two electrical contacts disposed within the second cylindrical portion, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires; 

a second plurality of branches connected to the second trunk segment; and 
a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires, wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, 
such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion.
8. An artificial tree, comprising:
a first tree portion, including:
a first trunk segment;
a first plurality of wires, each of the plurality of wires comprising an insulated conductor;
a sleeve attached around an outer surface of a portion of the first trunk segment;
a first electrical connector, including:
a first connector body, including a first cylindrical lower portion, a first cylindrical upper portion, and 


a first plurality of ridges extending axially outward from an outer surface of the first cylindrical lower portion, the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges, and
two electrical contacts, the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires;
a first plurality of branches connected to the first trunk segment;
a first light string distributed on the first plurality of branches and in electrical connection with the first plurality of wires; and

a second tree portion, including:
a second trunk segment having a first end with a first diameter, a second end with a second diameter, and an angled transition portion between the first and second ends, wherein the first diameter is less than the second diameter;
a second plurality of wires, each of the plurality of wires comprising an insulated conductor;
a second electrical connector positioned at least partially within the second trunk segment, including:
a second connector body, including a second cylindrical portion, and a second plurality of ridges extending axially on a surface of the second cylindrical portion, and
two electrical contacts disposed within the second cylindrical portion, the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires;
a second plurality of branches connected to the second trunk segment; and
a second light string distributed on the second plurality of branches and in electrical connection with the second plurality of wires,
wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion, and
wherein a portion of the sleeve is configured to contact the angled transition region with the first tree portion is mated with the second tree portion.
17. The artificial tree of Claim 16, wherein the first plurality of ridges are distributed equidistantly about the outer surface of the first cylindrical lower portion.
9. The artificial tree of claim 8, wherein the first plurality of ridges are distributed equidistantly about the outer surface of the first cylindrical lower portion.
18. The artificial tree of Claim 16, wherein each ridge of the second plurality of ridges are distributed equidistantly about the outer surface of the second cylindrical portion.  

10. The artificial tree of claim 8, wherein each ridge of the second plurality of ridges are distributed equidistantly about the outer surface of the second cylindrical portion.
19. The artificial tree of Claim 16, wherein at least one of the two electrical contacts of the first electrical connector comprises a cylindrical contact.  

13. The artificial tree of claim 12, wherein at least one of the two electrical contacts of the first electrical connector comprises a cylindrical contact.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 6-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen, US 2013/0301247 A1 (hereafter Chen ‘247) (note, the effective US filing date of Chen is that of provisional application 61/565,752, filed 6/7/2012).
Note, see Priority section above for determination of effective filing date of claims 6-8.
Regarding claim 1, Chen ‘247 discloses “An artificial tree, comprising: a first tree portion (104, Fig. 2 and 4-6), including: a first trunk portion (121, Fig. 4-6); a first plurality of wires (wires 208, Fig. 10, 15 and 16 of harness 194, Fig. 4-6), a first electrical connector (502, Fig. 35-41) positioned at least partially within the first trunk portion (seen in Fig. 4-6 where connector 502 takes the place of connector 202) and defining a first central axis, including: a first connector body, including a first cylindrical lower portion (506, Fig. 35-36), a first cylindrical upper portion (520, Fig. 35-36), and a first plurality of ridges (522, Fig. 35-36), the first plurality of ridges defining a plurality of gaps (525, Fig. 35-36) located between pairs of the first plurality of ridges, and two electrical contacts (contact set 210, Fig. 38; similar embodiment Fig. 10 has two contacts labeled as 220 and 222), the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires inside the first trunk portion (seen in Fig. 38); a first plurality of branches (122, Fig. 2)  connected to the first trunk portion; and a first light string (124, Fig. 2) distributed on the first plurality of branches and in electrical connection with the first plurality of wires (¶ [0062]); and 
a second tree portion (106, Fig. 2), including: a second trunk portion (161, Fig. 4-6); a second plurality of wires (196, Fig. 6, seen in Fig. 41), a second electrical connector (504, Fig. 35-42) positioned at least partially within the second trunk portion (seen in Fig. 4-6 where connector 504 takes the place of connector 204) and defining a second central axis, including: a second connector body, including a second cylindrical portion (512, Fig. 35-36), and a second plurality of ridges (528, Fig. 36), and two electrical contacts (contact set 216, Fig. 41; similar embodiment Fig. 13 has two contacts labeled as 224 and 226), the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires inside the second trunk portion (seen in Fig. 41); a second plurality of branches (122, Fig. 2) connected to the second trunk portion (seen in Fig. 2); and  2/10sandersa second light string (162, Fig. 2) distributed on the second plurality of branches and in electrical connection with the second plurality of wires (seen in Fig. 2); 
wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector, such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps (¶ [0111]), thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion (¶ [0033, 0112-0113]).”
Regarding claim 3, Chen ‘247 discloses the invention of claim 1, as cited above, and further discloses “the second cylindrical portion defines an outer diameter that is greater than an outer diameter of the first cylindrical upper portion (seen in Fig. 35-36, and ¶ [0111] cavity 530 of the second cylindrical portion receives the first cylindrical upper portion).”  
Regarding claim 4, Chen ‘247 discloses the invention of claim 3, as cited above, and further discloses “the first cylindrical lower portion defines a ledge (524, Fig. 35) extending circumferentially about a top portion of the first cylindrical lower portion (seen in Fig. 35).”
Regarding claim 5, Chen ‘247 discloses the invention of claim 4, as cited above, and further discloses “the ledge defines a connection point of the first lower cylindrical portion and the first upper cylindrical portion (seen in Fig. 35).”  
Regarding claim 6, Chen ‘247 discloses the invention of claim 5, as cited above, and further discloses “each ridge of the first plurality of ridges defines an axial length that is greater than a radial width (seen in Fig. 36, the axial length is the length of the ridge that is parallel to the axis of the cylinder).”
Regarding claim 7, Chen ‘247 discloses the invention of claim 6, as cited above, and further discloses “each ridge of the first plurality of ridges defines a ridge thickness that is less than the axial length (seen in Fig. 36).”  
Regarding claim 8, Chen ‘247 discloses the invention of claim 1, as cited above, and further discloses “each ridge of the second plurality of ridges defines an axial length that is greater than a radial width (seen in Fig. 36).”


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen US 8936379 B1 (hereafter Chen) in view of Guiol, US 5807138 A and further in view of Chen, US 8298633 B1 (hereafter Chen ‘633).
Regarding claim 1, Chen discloses “An artificial tree, comprising: a first tree portion, including: a first trunk portion (121, Fig. 3) ; a first plurality of wires (222, Fig. 3; plurality seen as 294, Fig. 6 and 9) ; a first electrical connector (200, Fig. 3) positioned at least partially within the first trunk portion (seen in Fig. 4) and defining a first central axis, including: a first connector body, including a first cylindrical lower portion (278, Fig. 5), a first cylindrical upper portion (280, Fig. 5), and two electrical contacts (206 with 292, Fig. 6, 256 and 258, Fig. 6, 260 and 262, Fig. 6), the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires inside the first trunk portion (seen in Fig. 6); a first plurality of branches (122, Fig. 2) connected to the first trunk portion (seen in Fig. 2); and a first light string (124, Fig. 2) distributed on the first plurality of branches and in electrical connection with the first plurality of wires (seen in Fig. 4); and 
a second tree portion (160, Fig. 3), including: a second trunk portion; a second plurality of wires (232, Fig. 4); a second electrical connector (212, Fig. 4) positioned at least partially within the second trunk portion and defining a second central axis, including: a second connector body (212, Fig. 3 and 216, Fig. 8), including a second cylindrical portion (seen in Fig. 8), and two electrical contacts (292, 298, 300, 306, 308, Fig. 9), the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires inside the second trunk portion (seen in Fig. 4); a second plurality of branches (122, Fig. 2) connected to the second trunk portion (seen in Fig. 2); and, a second light string (162, Fig. 2) distributed on the second plurality of branches and in electrical connection with the second plurality of wires (seen in Fig. 2);  wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector (seen in Fig. 14b and 15b), 

	However, Chen does not explicitly disclose “and a first plurality of ridges, the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges,” and “and a second plurality of ridges,” and “such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion.  “
Guiol discloses an electrical connector with two ends, each end comprising ridges  (37 and 57, Fig. 3) and gaps  (the spaces between the projections, Fig. 3), and the ridges and gaps are configured to engage each other (seen in Fig. 2b, col. 2, ln. 57-63, col. 3, ln. 29-38).
At the time the invention was invented, it would have been obvious to one of ordinary skill in the art, to include ridges, such as taught by Guiol, to the opposing surfaces of two connectors, as taught by Chen. One of ordinary skill in the art would have been motivated to include engaging opposing projections for preventing further rotation once the connectors have been engaged (Guiol, col. 2, ln. 57-63), thus preventing disengagement and tangling of wires, and preventing light string damage due to twisting of the trunk sections (Chen ‘633, col. 1, ln. 33-47).
	Regarding claim 2, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “the first plurality of ridges are distributed equidistantly about an outer surface of the first connector body (seen in Guiol Fig. 3 and 4).”  
	Regarding claim 3, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “the second cylindrical portion defines an outer diameter that is greater than an outer diameter of the first cylindrical upper portion (seen in Chen Fig. 15b and 5 and 8, the diameter of 216 is greater than the diameter of 280).”
	  Regarding claim 4, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 3, as cited above, and further discloses “the first cylindrical lower portion defines a ledge extending circumferentially about a top portion of the first cylindrical lower portion (seen in Chen Fig. 5, the ledge between 278 and 280).”
	 Regarding claim 5, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 4, as cited above, and further discloses “the ledge defines a connection point of the first lower cylindrical portion and the first upper cylindrical portion (seen in Chen Fig. 5).”  
	Regarding claim 9, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “rotational movement of the first electrical connector relative to the second electrical connector is limited by contact of the first plurality of ridges with the second plurality of ridges (Guiol, col. 2, ln. 57-63).”
	   Regarding claim 10, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “one of the two electrical contacts of the first electrical connector is aligned along the first central axis (Chen 262, Fig. 6) and one of the two electrical contacts of the second electrical connector is aligned along the second central axis (308, Fig. 9).
	Regarding claim 11, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 10, as cited above, and further discloses “the other of the two electrical contacts of the first electrical connector comprises a cylindrical contact (Chen 260, Fig. 6).”
	Regarding claim 12, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “the second connector body includes a cylindrical wall defining a second connector body cavity with an open end (Chen, 264, Fig. 6).”
	Regarding claim 13, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 12, as cited above, and further discloses “a portion of each of the two electrical contacts of the second connector body is located within the second connector body cavity, but no portion of either of the two electrical contacts of the second connector projects outside the second connector body cavity in a direction toward the open end (Chen, seen in Fig. 6, they do not extend beyond opening of 264).”   
Regarding claim 14, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 12, as cited above, and further discloses “the second connector body is configured to receive the first upper cylindrical portion of the first connector body and the first plurality of ridges (seen in Chen Fig. 4, 14b and 15b).”  

	Regarding claim 15, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 1, as cited above, and further discloses “the two electrical contacts of the second electrical connector are concentric about the second central axis (Chen, set 260 and 262 Fig. 6, col. 12, ln. 22-30; 308 and 306, Fig. 9; col. 13, ln. 37-41 “at a center” and “coaxial , electrical connector”).”
	  

	Regarding claim 16, Chen discloses “An artificial tree, comprising: a first tree portion, including: a first trunk segment (121, Fig. 3); a first plurality of wires (222, Fig. 3; plurality seen as 294, Fig. 6 and 9); a sleeve attached around an outer surface of a portion of the first trunk segment (Chen, col. 15, ln. 44-47); a first electrical connector (200, Fig. 3), including: a first connector body, including a first cylindrical lower portion (278, Fig. 5), a first cylindrical upper portion (280, Fig. 5), and  two electrical contacts (206 with 292, Fig. 6, 256 and 258, Fig. 6, 260 and 262, Fig. 6), the two electrical contacts of the first electrical connector mechanically and electrically connected to the first plurality of wires (seen in Fig. 6); a first plurality of branches (122, Fig. 2) connected to the first trunk segment (seen in Fig. 2); a first light string (124, Fig. 2) distributed on the first plurality of branches and in electrical connection with the first plurality of wires (seen in Fig. 4); and 
a second tree portion (160, Fig. 3), including: a second trunk segment; a second plurality of wires (232, Fig. 4); a second electrical connector (212, Fig. 4) positioned at least partially within the second trunk segment, including: a second connector body (212, Fig. 3 and 216, Fig. 8), including a second cylindrical portion (seen in Fig. 8), and two electrical contacts (292, 298, 300, 306, 308, Fig. 9) disposed within the second cylindrical portion (seen in Fig. 8 and 9), the two electrical contacts of the second electrical connector mechanically and electrically connected to the second plurality of wires (seen in Fig. 4); a second plurality of branches (122, Fig. 2) connected to the second trunk segment (seen in Fig. 2); and a second light string (162, Fig. 2) distributed on the second plurality of branches and in electrical connection with the second plurality of wires (seen in Fig. 2), wherein the first electrical connector is configured to engage mechanically and electrically couple with the second electrical connector (seen in Fig. 14b and 15b), 
	However, Chen does not disclose  and “and a first plurality of ridges, the first plurality of ridges defining a plurality of gaps located between pairs of the first plurality of ridges,” and “and a second plurality of ridges,” and “such that each ridge of the second plurality of ridges is located in a gap of the plurality of gaps, thereby limiting rotation of the first electrical connector relative to the second electrical connector and also limiting rotation of the first tree portion relative to the second tree portion.”
Guiol discloses an electrical connector with two ends, each end comprising ridges  (37 and 57, Fig. 3) and gaps  (the spaces between the projections, Fig. 3), and the ridges and gaps are configured to engage each other (seen in Fig. 2b, col. 2, ln. 57-63, col. 3, ln. 29-38).
At the time the invention was invented, it would have been obvious to one of ordinary skill in the art, to include ridges, such as taught by Guiol, to the opposing surfaces of two connectors, as taught by Chen. One of ordinary skill in the art would have been motivated to include engaging opposing projections for preventing further rotation once the connectors have been engaged (Guiol, col. 2, ln. 57-63), thus preventing disengagement and tangling of wires, and preventing light string damage due to twisting of the trunk sections (Chen ‘633, col. 1, ln. 33-47).
Regarding claim 17, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 16, as cited above, and further discloses “the first plurality of ridges are distributed equidistantly about the outer surface of the first cylindrical lower portion (seen in Guiol Fig. 3 and 4).”  
Regarding claim 18, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 16, as cited above, and further discloses “each ridge of the second plurality of ridges are distributed equidistantly about the outer surface of the second cylindrical portion (seen in Guiol Fig. 3 and 4).”  
Regarding claim 19, Chen in view of Guiol and Chen ‘633 discloses the invention of claim 16, as cited above, and further discloses “at least one of the two electrical contacts of the first electrical connector comprises a cylindrical contact (Chen 260, Fig. 6).”  

Regarding claim 20, Chen discloses “A method of electrically and mechanically coupling a first trunk portion of a lighted artificial tree to a second trunk portion, the method comprising: positioning a first trunk portion  (121, Fig. 3) upright along a vertical axis, the first trunk portion having: (i) a plurality of branch segments (122, Fig. 2) attached thereto and axially extending therefrom and (ii) a first electrical connector (200, Fig. 3) having a first plurality of electrical contacts (206 with 292, Fig. 6, 256 and 258, Fig. 6, 260 and 262, Fig. 6) aligning a second trunk portion (160, Fig. 3) with the first trunk portion and along the vertical axis, the second trunk portion having: (i) a second plurality of branch segments (122, Fig. 2) attached thereto and axially extending therefrom and (ii) a second electrical connector (212, Fig. 4) having a second plurality of electrical contacts (292, 298, 300, 306, 308, Fig. 9); causing the second trunk portion to move axially such that the first trunk portion receives an end of the second trunk portion (seen in Fig. 3 and 4); 
However, Chen does not disclose “and a first alignment mechanism with a sloped engagement portion;” and “and a second alignment mechanism with a sloped engagement portion” and “causing the second alignment mechanism's sloped engagement portion to initially contact the first alignment mechanism's sloped engagement portion at a first rotational alignment; and allowing the second electrical connector to rotate relative the first electrical connector, thereby rotating the second trunk portion into a second rotational alignment and a final engagement position such that the first trunk portion and second trunk portion are mechanically coupled and electrically connected.”

Guiol discloses an electrical connector with two ends, each end comprising ridges  (37 and 57, Fig. 3) and gaps  (the spaces between the projections, Fig. 3), and the ridges and gaps are configured to engage each other (seen in Fig. 2b, col. 2, ln. 57-63, col. 3, ln. 29-38), and the ridges are sloped, allowing for the connectors to rotate with respect to each other when initially contacted (seen in Fig. 3).
At the time the invention was invented, it would have been obvious to one of ordinary skill in the art, to include ridges, such as taught by Guiol, to the opposing surfaces of two connectors, as taught by Chen. One of ordinary skill in the art would have been motivated to include engaging opposing projections for preventing further rotation once the connectors have been engaged (Guiol, col. 2, ln. 57-63), thus preventing disengagement and tangling of wires, and preventing light string damage due to twisting of the trunk sections (Chen ‘633, col. 1, ln. 33-47).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McLeish, US 7066739 B2 discloses an electrical connector that allows for any rotational orientation to connect.
Lee, US 7264479 B1 discloses an electrical connector with two cylinders and does not depende on rotational orientation (Fig. 8 and 9)
Lazaro, Jr. et al., US 7252536 B2  discloses an electrical connector with teeth and disclosesinitial contact and relative rotation (col. 4, ln. 9-16)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875